Citation Nr: 0843060	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-36 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico

ISSUES

1.  Entitlement to service connection for a spinal disorder.  

2.  Entitlement to service connection for a leg disorder.  

3.  Entitlement to service connection for residuals of a 
circumcision.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, denying the veteran's 
claims for service connection for spinal and leg disorders 
and for residuals of a circumcision, to include a claimed 
penile deformity.  

The record reflects that the veteran was afforded a hearing 
before RO personnel in June 2007, a transcript of which is of 
record.  Pursuant to his request, the veteran was also 
afforded a videoconference hearing before the Board in 
October 2008 and it is noted that a transcript of that 
proceeding is on file.  At such hearing, the veteran 
submitted additional documentary evidence in support of his 
claims, along with a waiver for its initial consideration by 
the RO.  

This matter is remanded in its entirety to the RO via the 
VA's Appeals Management Center (AMC) in Washington, DC.  VA 
will advise the veteran in writing if further action is 
required on his part.  


REMAND

Remand for the conduct of additional development is needed as 
to each of the issues on appeal.  38 C.F.R. § 19.9 (2008).

At his October 2008 hearing before the Board, the veteran 
indicated that he had been trained as a pharmacist and that 
he had worked as a pharmacist for a period of 50 years.  The 
primary contention advanced at such hearing and throughout 
the course of the instant appeal is that he sustained 
injuries during the course of an in-service circumcision, 
which was not properly performed either from a surgical or 
anesthesia standpoint, which led to the onset of a back or 
spinal disorder, a leg disorder, and other residuals of the 
circumcision inclusive of a penile deformity, groin and anal 
pain, and urinary problems.  He specifically asserts that 
proper surgical technique was not utilized, nor was the 
spinal block properly administered, the effects of which 
resulted in mechanical and nerve-related damage to his spine 
and lower legs.  The veteran requests that a VA medical 
examination be undertaken in order to evaluate his claimed 
disorders and to obtain a medical opinion as to the alleged 
nexus between the disorders at issue and his in-service 
circumcision.  

Information of record includes an October 1988 decision of an 
Administrative Law Judge of the Social Security 
Administration (SSA), granting disability benefits to the 
veteran on the basis of various spinal and left shoulder 
disabilities attributable at least in part to a motor vehicle 
accident of June 1987, although not all of the SSA records 
are on file.  The veteran himself has supplied a variety of 
medical records which identify various back and leg disorders 
and which reflect a medical history of his circumcision at 
age 20, with immediate complications as to hemorrhage and 
infection, as more long term complications involving pain in 
the genital and anal areas and urinary difficulties.  

Notice is taken that this is a case where there is a 
heightened duty to assist, based on incomplete service 
medical records, and in fact, the veteran's separation 
medical evaluation of March 1947, which reflects the conduct 
of a circumcision in December 1946 in Guam, is the only 
available service medical record.  See, e.g., Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  Based on 
the unique circumstances of this case, the Board finds it 
advisable to request a VA medical examination and opinion as 
to the issues presented by this claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 


Accordingly, this appeal is REMANDED for the following 
actions:

1.  Regarding the unavailability of 
service medical records, a formal 
determination should be entered that such 
records do not exist or that further 
attempts to obtain them would be futile.

2.  Through contact with the SSA, obtain 
all medical and administrative records 
utilized by the SSA in determining the 
veteran's entitlement to SSA disability 
benefits.  Once obtained such records 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, arrange for the veteran 
to be afforded a VA examination to 
evaluate his claimed spinal and leg 
disorders and residuals of a 
circumcision, which he asserts are the 
result of improper surgical and aesthesia 
technique during an in-service 
circumcision in December 1946.  Such 
examination should include detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluation and all 
diagnostic testing deemed necessary.  All 
applicable diagnoses should be specified, 
to include any identified residuals of 
the in-service circumcision.  The claims 
folder should be provided to the examiner 
for use in the study of this case and 
his/her report should indicate whether 
the claims folder was in fact made 
available and reviewed.

The examiner is requested to provide a 
medical opinion, with a supporting 
rationale, as to the following:

Whether it is at least as 
likely as not (50 percent or 
greater degree of probability) 
that the veteran has any 
disability due to improper 
surgical or aesthesia technique 
associated with an in-service 
circumcision, to include a 
spinal, leg or penile disorder?

Use by the examiner of the "at least as 
likely as not" language in responding is 
requested.  

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended onset date or causal 
relationship; less likely weighs against 
the claim.

4.  Readjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

